              Case 4:18-cv-07261-HSG Document 26 Filed 02/27/19 Page 1 of 2



1    Michael I. Katz (CA State Bar No. 181728)
        E-Mail: mkatz@mabr.com
2    Quincy Chuck (CA State Bar No. 307857)
        E-Mail: qchuck@mabr.com
3    MASCHOFF BRENNAN
4    100 Spectrum Center Drive, Suite 1200
     Irvine, California 92618
5    Telephone: (949) 202-1900
     Facsimile: (949) 453-1104
6
     Attorneys for Defendant Inland Products, Inc.
7
8
                                     UNITED STATES DISTRICT COURT
9                                  NORTHERN DISTRICT OF CALIFORNIA

10    MONGKOL MAHAVONGTRAKUL,                         Case No. 4:18-cv-07261-HSG
      individually and on behalf of other similarly
11                                                    DEFENDANT’S STATEMENT IN
      situated individuals,
12                                                    RESPONSE TO ORDER TO SHOW CAUSE
                     Plaintiffs,
13                                                    Complaint Filed: November 30, 2018
             v.
14
15    INLAND PRODUCTS, INC.,

16
                     Defendants.
17
18
19
20
21
22
23
24
25
26
27
28
                 Case 4:18-cv-07261-HSG Document 26 Filed 02/27/19 Page 2 of 2



1           In response to the “Court’s Order Directing Defendant to Show Cause Why The Motion to

2    Dismiss Should Not Be Terminated In Light Of Plaintiff’s Amended Complaint” (Dkt. No. 22.),

3    Defendant Inland Products, Inc. (“Inland”) responds as follows:
4           1.       Inland agrees that the Motion to Dismiss for Lack of Subject-Matter Jurisdiction filed on

5    January 30, 2019 (“Current Motion”) and currently before the Court should be terminated to allow

6    Inland to file a new Motion to Dismiss for Lack of Subject-Matter Jurisdiction (“New Motion”)

7    additionally addressing the First Amended Complaint (Dkt. No. 21.).
8           2.       Inland proposes to file the New Motion by March 5, 2019.

9           3.       Inland requests the Court allow Inland to reuse Current Motion hearing date of April 25,

10   2019, for the New Motion. The Current Motion and the New Motion concern a threshold jurisdictional
11   issue which is in the Parties’ interest to resolve expeditiously in this Action to avoid any delays to the

12   prosecution of this Action.

13          4.       There will be 50 days in between March 5, 2019 and April 25, 2019, allowing ample time

14   to brief the issues for the Court. Inland proposes the following briefing schedule for the New Motion:
15          March 5, 2019:          Inland’s Motion to Dismiss

16          March 19, 2019:         Plaintiff’s Opposition to New Motion

17          March 26, 2019:         Inland’s Reply in Support of Motion to Dismiss
18          April 25, 2019:         Hearing on Inland’s Motion to Dismiss

19
20
21   DATED: February 27, 2019                     Michael I. Katz
                                                  Quincy J. Chuck
22                                                MASCHOFF BRENNAN
23
                                                  By:     /s/ Michael Katz
24                                                         Michael I. Katz
                                                  Attorneys for Defendant Inland Products Inc.
25
26
27
28
                                                           1
